Exhibit 99 Manpower Inc. (d/b/a ManpowerGroup) Restated Operating Unit Results (In millions) Effective January 1, 2011, we created a new organizational structure in Europe in order to elevate our service quality throughout Europe, Middle East and Africa. Other Southern Europe and Northern Europe, previously reported in Other EMEA, are now separate reportable segments. France, Italy, and Other Southern Europe are aggregated into our Southern Europe reportable segment. All previously reported results have been restated to conform to the current year presentation. Additionally, we changed the name of our Asia Pacific reportable segment to APME; the results of this reportable segment have not been restated as only the name has changed. Three Months Ended March 31 Three Months Ended June 30 % Variance % Variance Amount Constant Amount Constant Reported Currency Reported Currency (Unaudited) (Unaudited) Revenues from Services: Americas: United States $ $ % % $ $ % % Other Americas % Southern Europe: France % Italy % Other Southern Europe % Northern Europe % -1.7 % % % APME % Right Management -24.0
